Citation Nr: 0601070	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-29 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease (DDD) of the 
lumbosacral spine.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease (DJD) of the right 
knee.

4.  Entitlement to a disability rating in excess of 10 
percent for DJD of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to July 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which increased the veteran's disability ratings 
for DDD of the lumbosacral spine from 10 to 20 percent and 
assigned separate 10 percent disability ratings for DJD of 
the right and left knees.  The July 2002 rating decision also 
denied service connection for a left shoulder disability.

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.

The veteran submitted his claim for a total rating based on 
unemployability by way of a VA Form 21-8940 in December 2003.  
The issue is referred to the RO for initial development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Although the RO has provided the veteran with adequate VCAA 
regarding the issue of entitlement to service connection for 
a left shoulder disability, and the veteran has indicated 
that he has no further evidence to submit, the Board notes 
that he testified at the March 2004 hearing before the 
undersigned that he received treatment for left shoulder pain 
within a year of his retirement from the hospital located at 
Fort Jackson in Columbia, South Carolina.  He further 
testified that he attempted to get the treatment records and 
was advised that they had been forwarded to the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
These treatment records may be available and could be 
relevant to the veteran's claim.  Therefore, further 
development is required.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  The veteran should be either advised to 
attempt to either secure copies of these treatment records or 
provide authorization for the RO to obtain the relevant 
records.  The RO should assist him in any such attempts.

Postservice medical records show that the veteran complained 
of left shoulder pain.  In June 1999, he was diagnosed as 
having probable bursitis or early arthralgias.  Numerous 
postservice medical records show a diagnosis of 
osteoarthritis; however, it is not clear whether such 
condition affects the veteran's left shoulder.  The records 
show that the veteran was a pilot in service.  He claims that 
he has a left shoulder disability due to wearing 45 pound 
parachutes which were not properly aligned on his shoulders.  
The Board finds that a VA examination, to include an opinion, 
is needed to address the etiology of any current left 
shoulder disability found.

As it pertains to the claim for increased ratings, the Board 
observes that the veteran has not been given adequate VCAA 
notice.  This needs to be corrected prior to the Board's 
adjudication of these issues.

During his March 2004 Board hearing, the veteran contended 
that his DDD of the lumbosacral spine and DJD of both knees 
had worsened since his most recent VA compensation 
examination.  The record reflects that the veteran was last 
afforded a VA examination for his service-connected 
orthopedic disabilities in June 2002.  Moreover, the June 
2002 examiner opined that it was not feasible at the time to 
express any additional functional limitation caused during 
flare-ups in terms of additional limitation of motion.   The 
Board is of the opinion that the veteran should be provided 
VA orthopedic and neurological examinations with adequate 
assessment of functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups 
and to address any neurological symptoms associated with his 
DDD of the lumbosacral spine.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board notes that the veteran's most recent VA treatment 
records are dated in May 2004.  Copies of any available VA 
records subsequent to that time need to be obtained and 
incorporated in the claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claims, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Therefore, this case is REMANDED to the RO for the following:


1.  Pertaining to the claims for increased 
ratings, send the veteran a VCAA notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  This 
letter must:  

a) Inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
b) Inform the claimant about the 
information and evidence that VA will seek 
to provide; 
c) Inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
d) Request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Make attempts to secure the veteran's 
1993 treatment records from the military 
hospital at Fort Jackson in Columbia, 
South Carolina, either directly from the 
facility or through NPRC.  The RO should 
further secure all records of treatment 
from the VA Medical Center in Memphis, 
Tennessee, dated from May 2004 to the 
present.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right and left 
knee disorders.  Such tests as the 
examining physician deems necessary should 
be performed.  All findings should be 
reported in detail.  The examiner should 
specifically address the following:

a) Report the veteran's range of motion of 
the knees in degrees.  

b) State whether there is objective 
evidence of lateral instability or 
subluxation of the right and left knee and 
if so, the degree of such instability 
and/or subluxation should be discussed.

c) State whether the right and/or left 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
right and/or left knee disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.

d) Give an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the right 
and/or left knee is used repeatedly over a 
period of time. This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

5.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected back disorder.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

b) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.

c) State whether the veteran has 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

d) State whether the veteran experiences 
muscle spasms, listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, narrowing or irregularity of joint 
space, and/or abnormal mobility on forced 
motion.

e) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of the 
appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

